Citation Nr: 0109126	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  98-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for a lower back 
disorder, currently rated at 40 percent disabling.

2. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from April 1957 to April 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A Travel Board Hearing was held in November 2000, before the 
Board Member signing this document, sitting at the RO.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2000).  A transcript of the hearing testimony is on file.

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including increased ratings claims for neurologic pain, feet; 
depressive disorder; and, residuals of a fracture, left 
thumb; and a claim for service connection for a cervical 
spine disorder.  These issues have not been fully developed 
for appellate review, and are not before the Board at this 
time. Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The Board notes that on November 9, 2000, the President 
signed into law H.R. 4864, the "Veterans Claims Assistance 
Act of 2000." (VCAA)  The provisions, in effect, eliminate 
the "well-grounded" claims requirement. The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.). 

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

In part, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  The Board further notes that the file contains 
several medical records, and documents, including VA 
examinations, involving the lumbar spine dated after the 
April 1999 SSOC, referring to his low back disorder; and 
after, or not addressed in the October 1999 Statement of the 
Case (SOC) referring to his TDIU claim.  This information 
must be reviewed by the RO prior to a Board decision.  See 
38 C.F.R. § 20.1304 (2000).

Moreover, the Board notes that the veteran has several 
service connected disabilities which all appear originating 
from his traumatic lumbar spine injury in service.  As such 
they may be considered as a single disability for rating 
purposes.  38 C.F.R. § 4.16.  

A complete review of his medical history and claims file 
should be accomplished by a medical panel consisting of 
psychiatric, orthopedic and neurological specialists and a 
medical opinion offered as to the extent and severity of all 
of his the veteran's service connected disabilities.  If 
additional examinations are deemed necessary, they may be 
ordered by the panel.  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his service 
connected conditions not already 
associated with the claims file. After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran that are not already associated 
with the claims file.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further pertinent 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran's complete 
medical records, and claims file should 
be reviewed by a medical panel consisting 
of psychiatric, orthopedic and 
neurological or other suitable medical 
experts.  The panel should fully assess 
and describe the current nature and 
degree of severity of his service- 
connected disorders.  If additional 
examinations are warranted in order to 
fully assess the veteran's disabilities, 
and level of employability, these too 
should be ordered.  The report of the 
panel should include a detailed account 
of all manifestations of the disabilities 
found to be present, including the 
appropriate pathology, and a medical 
opinion as to the extent and severity of 
all of his service connected disabilities

4. Following completion of the above 
actions, the RO must review the claims 
folder, considering the recently 
submitted evidence and undertake any 
additional development warranted.  
Further the RO must ensure that all of 
the foregoing development have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
panel's report.  If the report does not 
include fully detailed descriptions of 
pathology, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000). 

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

